DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-8, 11-17, and 19-24 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the combination of structural features or method steps including but not limited to:
(claim 2) a projectile loading system for a toy launcher comprising: an outer housing; a hopper located in the outer housing for storing multiple soft spherical projectiles; a launch energy source located within the outer housing; a projectile transfer structure to enable the multiple soft spherical projectiles to move one at a time into communication with the energy source; a rotatable agitator located in the hopper for disturbing the multiple soft spherical projectiles; directing structure at the hopper for soft spherical projectiles movement toward the projectile transfer structure, particularly, the directing structure being under the agitator, the agitator disturbing the soft spherical projectiles with their movement toward communication with the source of energy, particularly, wherein the directing structure is an elongated chute having a forward portion slanted downward toward a rearward portion, particularly, the rearward portion includes a generally centrally located groove and a slanted wing on each side of the groove, the wings for biasing the soft spherical projectiles toward the groove and a trigger mechanism connected to the energy source for activating the energy source to enable a launch of the multiple soft spherical projectiles one at a time;

(claim 6) a projectile loading system for a toy launcher comprising:AMENDMENT an outer housing; a hopper located in the outer housing for storing multiple soft spherical projectiles; a launch energy source located within the outer housing; a projectile transfer structure to enable the multiple soft spherical projectiles to move one at a time into communication with the energy source; a rotatable agitator located in the hopper for disturbing the multiple soft spherical projectiles, particularly, wherein the projectile transfer structure is a rotatable cylindrical housing having an opening to an interior space for one of the soft spherical projectiles, and the cylindrical housing having an outer surface; particularly, a cam mounted on the outer surface of the cylindrical housing for operating the agitator; directing structure at the hopper for soft spherical projectiles movement toward the projectile transfer structure, particularly, the directing structure being under the agitator, the agitator disturbing the soft spherical projectiles with their movement toward communication with the source of energy; and a trigger mechanism connected to the 
(claim 8) a projectile loading system for a toy launcher comprising: an outer housing; a hopper located in the outer housing for storing multiple soft spherical projectiles; a launch energy source located within the outer housing; a projectile transfer structure to enable the multiple soft spherical projectiles to move one at a time into communication with the energy source; particularly, a guide rail located within the outer housing having a linear portion and a dip section, the guide rail for causing the projectile transfer structure to rotate; a rotatable agitator located in the hopper for disturbing the multiple soft spherical projectiles; directing structure at the hopper for soft spherical projectiles movement toward the projectile transfer structure, particularly, the directing structure being under the agitator, the agitator disturbing the soft spherical projectiles with their movement toward communication with the source of energy; and a trigger mechanism connected to the energy source for activating the energy source to enable a launch of the multiple soft spherical projectiles one at a time;
(claim 12) a projectile loading system for a toy launcher comprising: an outer housing; a hopper located in the outer housing for storing multiple soft spherical projectiles; a launch energy source located within the outer housing a projectile transfer structure to enable the multiple soft spherical projectiles to move one at a time into communication with the energy source; a rotatable agitator located in the hopper for disturbing the multiple soft spherical projectiles; directing structure at the hopper for soft spherical projectiles movement toward the projectile transfer structure, particularly, the directing structure being under the agitator, the agitator disturbing the soft spherical projectiles with their movement toward communication to a feed channel widened to align the soft spherical projectiles, particularly, wherein the energy 
(claim 19) a method for assembling a projectile loading system for a toy launcher comprising the steps of: providing a launcher with an outer housing; mounting a source of energy within the outer housing; mounting a trigger mechanism in communication with the energy source; forming a projectile storing hopper in the outer housing; mounting an agitator in the hopper; mounting a rotatable projectile transfer structure between the hopper and the source of energy; particularly, mounting a structure in the hopper under the agitator for directing projectiles from the hopper to the projectile transfer structure; particularly, forming the directing structure as an elongated chute having a forward portion slanted downward toward a rearward portion; particularly, forming a groove in the rearward portion of the chute; particularly, forming a slanted wing on each side of the groove; particularly, forming a smoothly curved transition portion between the rearward and forward portions of the directing structure for facilitating movement of the projectiles between the forward and rearward portions of the chute; particularly, forming the agitator with a curved panel and asymmetrical side arms; forming the projectile transfer structure with a cylindrical housing; forming an opening to an interior space of the cylindrical housing, the housing having an outer surface; and, particularly,  mounting a cam on the outer surface of the cylindrical housing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
11-Feb-22